                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                      Case No. 5:20-cv-00042-KDB-DSC

 EARL COOK,

                  Plaintiff,

 v.

 UNITED PARCEL SERVICE INC.,

              Defendant.
 _______________________________


                 CONFIDENTIALITY PROTECTIVE ORDER

       Defendant UNITED PARCEL SERVICE INC. submits for entry this

Protective Order, pursuant to Rule 26 of the Federal Rules of Civil Procedure, in

order to protect the confidentiality of certain information and to facilitate

discovery. Plaintiff has not filed a response and the time for filing a response has

expired.

       IT IS HEREBY ORDERED THAT:

       1.     This Protective Order shall govern all documents and testimony

produced by the parties in this action that are designated as confidential.




      Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 1 of 10
      2.     The purpose of this Protective Order is to protect against the

unnecessary disclosure of confidential information. Information and documents

protected by this Protective Order shall include:

             a.     All information and documents produced by Defendant in this

      action that refer to, reflect upon, or relate to: (i) any current or former

      employee of Defendant other than Plaintiff, including, but not limited to,

      documents contained in such employees’ personnel and medical files and

      Defendant’s Human Resources Department files; or (ii) trade secrets or other

      confidential proprietary technical, business, or financial information that is

      not generally known to the public;

             b.     Any medical, psychological, psychiatric, or financial

      information or records not generally available to the public;

             c.     Any other documents or testimony that a party in good faith

      designates as “confidential.”

      The information and documents protected by this Protective Order shall be

referred to as “confidential materials.”

      3.     “Disclosure” or “to disclose” shall mean to divulge, reveal, describe,

summarize, paraphrase, quote, transmit, or otherwise provide or communicate to

any person or entity the confidential materials, whether pursuant to request,


                                    2
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 2 of 10
interrogatory, process, or otherwise, and whether in accordance with the Federal

Rules of Civil Procedure, the Local Rules of this Court, or otherwise.

      4.     Such confidential materials shall be used solely for the purpose of this

action, shall not be used for any other business, competitive or other purpose, and

shall not be disclosed to any other person or third party other than:

             a.     Counsel for the parties in the above-styled action, including

      employees of such counsel to the extent necessary to render professional

      services in this action;

             b.     The parties in this action;

             c.     The Court and court personnel;

             d.     Court reporters at the proceedings in this action;

             e.     Experts or consultants retained or consulted by the parties in

      connection with this action, but only as set out in Paragraph 5 below; and

             f.     Deponents, trial witnesses, and potential witnesses in

      connection with this action, but only as set out in Paragraph 5 below.

      5.     Prior to making the disclosure of any confidential materials pursuant

to subsections (e) and (f) of Paragraph 4, counsel making such disclosure shall

inform any person to whom disclosure is being made that the information or

documents to be disclosed, or any portions thereof, may be used only for the


                                    3
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 3 of 10
purposes set forth in this Protective Order. Additionally, such persons shall state

their consent in writing (in the form of an Acknowledgment attached hereto as

Exhibit A) to be bound by the terms of this Protective Order.

      6.     In the event that any confidential materials are referred to or used in

the deposition of any person in this case, any party or any counsel for the deponent

may, during the deposition or within fourteen days after receiving a copy of the

deposition transcripts, designate portions of the transcript as “confidential.”

Deposition exhibits previously produced as “confidential” shall remain protected

under this Protective Order regardless of whether the parties’ counsel exercises the

option provided by this paragraph.

      7.     This Protective Order does not limit the right of any party to object to

the scope of discovery or to any particular discovery request in this action.

      8.     Upon request by the producing party, within thirty days of the

conclusion of this action as to all parties, confidential materials produced by the

producing party, as well as all copies, excerpts, or summaries thereof, shall be

returned to the producing party or certified to have been deleted. In the event

counsel possesses attorney work-product containing or referring to confidential

materials, such attorney work-product shall remain subject to the restrictions set

forth in Paragraph 4 above or in the alternative may be destroyed.


                                    4
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 4 of 10
      9.     Nothing in this Protective Order shall prevent a party from any use of

its own confidential materials. Moreover, nothing in this Protective Order shall

limit the right of the parties to use confidential materials for purposes of this

action, including in any pleadings, memoranda, briefs, exhibits, or other documents

which may be prepared in connection with this action.

      10.    Under the Court’s Pretrial Order and Case Management Plan (Dkt.

12), any motion, memorandum, document or other paper filed with the Court is

presumptively a public document and any decision of the Court regarding whether

to allow any filing to be made under seal is subject to Local Rule 6.1 and

applicable law.

      Any document, material, or other information designated as entitled to

protection under this order, which is submitted to the Court in support of a

pleading, or introduced at a hearing, trial, or other proceeding in this action, may

continue as protected material only by order of the Court in accordance with these

procedures. If information entitled to protection under this order is submitted to the

Court in support of a pleading, such information shall maintain its privileged status

for ten days. During this ten-day period, the party who designated the information

as protected may move the Court to continue the protected status of the

information by filing a motion for continued protection. The moving party shall


                                    5
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 5 of 10
indicate whether the motion is opposed. If the motion is opposed, the opposing

party shall have five days from the date that the original motion is filed to file a

response.

      A party who seeks to introduce protected information at a hearing, trial, or

other proceeding shall advise the Court at the time of introduction that the

information sought to be introduced is protected. If the party who designated the

information as protected requests the protection be continued, the Court will

conduct an in camera review of the information to determine if the information is

entitled to continued protection.

      11.     The disclosure or production of communications, documents, or

information protected by the attorney-client privilege, work product doctrine, or

any other privilege (“Privileged Material”) shall not constitute a waiver of the

privilege or protection from discovery in this case or in any other federal or state

proceeding.

      Upon written notification from the producing party to the receiving party

identifying the disclosed Privileged Material, the receiving party shall not review

or use the disclosed Privileged Material in any respect; shall within ten business

days sequester, return, and delete, all copies of the inadvertently produced

Privileged Material (including any and all work product containing such Privileged


                                    6
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 6 of 10
Material); shall take reasonable steps to retrieve such Privileged Material if the

receiving party disclosed it before being notified; and shall make no further use of

such Privileged Material (or work product containing such Privileged Material).

      If the receiving party receives documents, ESI, or other forms of information

from the producing party that, upon inspection or review, appear in any respect to

contain or constitute Privileged Material, the receiving party shall immediately

stop review of such information, promptly sequester the potentially Privileged

Material, and immediately identify the Privileged Material to the producing party.

      The receiving party may object to the producing party’s designation of

disclosed information as Privileged Material by providing written notice of such

objection within five business days of its receipt of a written demand for the return

of the disclosed Privileged Material. Within ten business days of the producing

party’s receipt of the receiving party’s written notice of objection, the parties must

meet and confer in good faith in an attempt to resolve any dispute regarding the

designation of information as Privileged Material. Pending resolution of any such

dispute, the receiving party shall not review and shall not use the disclosed

Privileged Material in any respect.

      This Order shall be interpreted to provide the maximum protection allowed

by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or


                                    7
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 7 of 10
shall serve to limit a party’s right to review, segregate, and withhold documents,

ESI or information (including metadata) on the basis of relevance, responsiveness

to discovery request, and/or privilege or other protection from disclosure.

      12. In the event that any party disagrees with any designation of

“confidential” information, counsel shall notify opposing counsel in writing of the

objection. The parties shall confer and attempt to resolve the matter informally. If

they are unable to do so, the designating party shall make an application to the

Court for a determination whether particular documents or other information

should be treated as “confidential.” The information in question shall be treated as

“confidential” until the dispute is resolved (either by agreement of counsel for the

parties or by an order of the Court).

      13.    Under the Court’s Pretrial Order and Case Management Plan (Dkt.

12), the ultimate disposition of protected materials is subject to a final order of the

Court on the completion of the litigation.

      14.    Nothing in this Order shall be binding upon the Court or court

personnel.
                               Signed: July 28, 2020
      SO ORDERED.




                                    8
     Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 8 of 10
FORM OF ORDER PROPOSED BY

s/ Ethan Goemann
Ethan Goemann, NC Bar No. 50731
Seyfarth Shaw, LLP
121 W. Trade Street, Suite 2020
Charlotte, N.C. 28202
Telephone: 704-925-6026
Facsimile: 704-946-6083
EGoemann@seyfarth.com

J. Stanton Hill
Georgia Bar No. 519958
SEYFARTH SHAW LLP
1075 Peachtree St. NE, Suite 2500
Atlanta, Georgia 30309-3958
Telephone: (404) 885-1500
Facsimile: (404) 892-7056
Email: shill@seyfarth.com

Attorneys for Defendant




                                  9
   Case 5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 9 of 10
               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                    Case No. 5:20-cv-00042-KDB-DSC

 EARL COOK,

                    Plaintiff,

 v.

 UNITED PARCEL SERVICE, INC.,

              Defendant.
 _______________________________


                        ACKNOWLEDGMENT - EXHIBIT A
       I, ____________________, hereby acknowledge that I have read the

Protective Order entered into on ___________, 2020 in connection with the above-

captioned action and am familiar with its terms.

       The undersigned further acknowledges that he/she fully understands the

provisions of the Protective Order, agrees to be bound by those provisions, and has

been apprised of the possible penalties attendant upon a violation of any of those

provisions, including but not limited to being held in contempt.

       This ____ day of ___________, 20___.


                                       _________________________



      Case
63982219v.2   5:20-cv-00042-KDB-DSC Document 15 Filed 07/28/20 Page 10 of 10
